Case 1:21-Aimors

0 We Pe JRE WGI tit pyelere§
7) CON GHCES o, i ee Lur7s:
Lye pTI¢OW Je Leys ty¢ Pig t OF"
L l collars ot IDC pier WV WA
TA Con sV) tule
tb react ed Li tee
SET report pr Te Brod Jey F aS eee

 

 

EN ae Reese Rte a ae, —
er eemsame ear mea Fae acs

) Cg

Pog? Ca A271 0. Fadiaaga One :
nage? eS. 2] our =e eee

Daw / id hap) Vier Me fe Ie e%

 

Ac > ofa ALO 7 tpn lagTe Ty ORL, S77 J FI OF +, corr (boed 9699)

h/) oe ViSws shire rf Ot pe in Vyerra Th.

NW ews
Ae ) J — poem ber ae /- oe BYL2 - 225 Steg
' 7 FG ~ ea ees

+; #3 oon hine/ ) bs der ISA

gc re Live - Sb 3HL Zjne
¥ Afr) = fyon Wt, yee FA, Lage

pil We, tAhl (60% 2O/SIBL y CO » CZN

bao’ bis Tbs fi Bate 4 faugh nt/'c4 , PF ™.

se he

ile Vi Se/ — Ati wal Wee ae = [otk Gi bi

 

 

 
a

_
™*
ba bas 2
_—
i
a
4 ¥ v
s
- ~~ &
s ;
a j

a
ae
i
—

7 iy
i , a
Cy .
=a an ;
Ae
a
, %
& rs
)
Ca Ps

PTT Lon (0) fe ee suoNeAlasal 404

RRC RL ea RN

lA

Be eho RoR tie NATO

 
